Citation Nr: 1524879	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. §  7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ obtained a VA medical opinion in May 2013 from a physician assistant who relied exclusively on the documents in the record in lieu of performing an in-person examination of the Veteran.  The physician assistant opined that the Veteran's pulmonary fibrosis was not caused by exposure to asbestos.  However, the physician assistant did not address any of the other contaminants, such as coal dust or burnt wood residuals, to which the Veteran contends that he was exposed while repairing steam locomotives on active duty.  He reported spending extended periods cleaning boilers on steam engines while it was being reconditioned.  
A remand is necessary so that the Veteran may be afforded an adequate VA opinion or examination, given these reported exposures.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of all pertinent, outstanding VA treatment records.  All attempts to obtain records should be detailed in the claims folder.  The Veteran's assistance in identifying or obtaining any records should be requested as needed.

2.  Arrange for a VA opinion, and as needed an examination, by an appropriate pulmonary examiner regarding the nature and etiology of any lung disorder.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  (If it is determined that a response to this question cannot be entered without additional examination, such examination should be scheduled.) After a thorough review of the medical history, the examiner is requested to prepare an opinion which addresses the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's lung disorder is related to any event or injury during his service?  In offering this opinion, the examiner should ask the Veteran to list to the best of his knowledge, the contaminants to which he was exposed while repairing steam locomotives on active duty and should specifically address the likelihood that any or all of them, including coal dust or burnt wood residuals, could have caused or contributed to his lung disorder.  

If the examiner cannot provide an opinion, he or she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. §  3.655 (2014).  If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




